
	

113 HR 2573 IH: Student Loan Opportunity Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2573
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Flores (for
			 himself and Mr. Cuellar) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  qualified scholarship funding corporations to access tax-exempt financing for
		  alternative private student loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Opportunity Act of
			 2013.
		2.Qualified scholarship
			 funding corporation tax-exempt financing for alternative private student
			 loans
			(a)In
			 generalParagraph (2) of section 150(d) of the Internal Revenue
			 Code of 1986 is amended by striking established and and
			 incurred under the Higher Education Act of 1965 in subparagraph
			 (A) thereof.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of enactment of this Act.
			
